                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


U NITED STATES OF AMERICA

                 V.                                        1:2ocR341 -1

EMMANUELOLAKUNLEATOYEBI

                          The Gr and Jury charges th at:

                                   COUNT ONE

      On or a bout November 8, 2016, in the County of Guilford, in the Middle

District of North Carolina, EMMANUEL OLAKUNLE ATOYEBI, a n alien ,

cast a vote in a n election held for the purpose of electing a candidate for the

office of President, Vice President , Member of the United Sta tes Sen a te, and

Member of the H ouse of Representatives; in violation of Title 18, United States

Code, Section 611(a).

                                   COU NT TWO

      On or about November 17, 2016 , in the County of Guilford, a nd elsewhere

in the Middle District North Carolina, EMMANUEL OLAKUNLE ATOYEBI,

an alien , knowingly attempted to pr ocure his naturalization as a United Sta tes

citizen contra ry t o law      by making a false statement regarding his

n a turalization application, to wit:




         Case 1:20-cr-00347-UA Document 1 Filed 08/31/20 Page 1 of 4
           a. On Part 12, question 1 of ATOYEBI's naturalization application
              (Form N-400), in response to the question "Have you EVER
              claimed to be a U.S. citizen (in writing or any other way)?" he
              answered "no" when in fact as he then knew, he had claimed to
              be a United States citizen when he completed a voter
              registration application on June 17, 2012.

           b. On Part 12, question 2 of ATOYEBI's naturalization application
              (Form N-400), in response to the question "Have you EVER
              registered to vote in any Federal, State or local election in the
              United States?" he answered "no" when in fact as he theri knew,
              he had registered to vote by completing a voter registration
              application on June 17, 2012.

           c. On Part 12, question 3 of ATOYEBI's naturalization application
              (Form N-400), in response to the question "Have you EVER
              voted in any Federal, State or local election in the United
              States?" he answered "no" when in fact as he then knew, he had
              voted in the 2016 General Election on or about November 8,
              2016.

     All in violation of Title 18, United States Code, Section 1425(a).

                              COUNT THREE

     On or about November 17, 2016, in the County of Guilford, and elsewhere

1n the Middle District of North Carolina, EMMANUEL OLAKUNLE

ATOYEBI, an alien, did knowingly subscribe as true under penalty of perjury

under Title 28, United States Code, Section 1746, and present a false

statement with respect to a material fact in an application required by the


                                      2




        Case 1:20-cr-00347-UA Document 1 Filed 08/31/20 Page 2 of 4
'   '   ,




            immigration laws and regulations prescribed thereunder in a manner contrary

            to law, that is, EMMANUEL OLAKUNLE ATOYEBI stated falsely in an

            Application for Naturalization, Form N-400: (1) that he had never claimed to

            be a United States citizen, when in fact, as he then and there knew, he had

            claimed to be a United States citizen in a voter registration application, on or

            about June 17, 2012; (2) that he had never registered to vote in any Federal,

            State, or local election in the United States, when in fact, as he then and there

            knew, he had registered to vote in a Federal, State or local election in the

            United States on or about June 17, 2012; (3) that he had never voted in any

            Federal, State, or local election in the United States, when in fact, as he then

            and there knew, he had voted in the 2016 General Election on or about

            November 8, 2016; in violation of Title 18, United States Code, Section 1546(a).

                                            COUNT FOUR

                  On or about July 27, 2020, in the County of Guilford, in the Middle
                                                                               '
            District of North Carolina, EMMANUEL OLAKUNLE ATOYEBI did willfully

            and knowingly make a materially, false, fictitious, and fraudulent statement

            and representation in a matter within the jurisdiction of the executive branch

            of the Government of the United States, by stating to federal agents that he

            did not vote in the 2016 General Election and that he had not communicated


                                                   3




                    Case 1:20-cr-00347-UA Document 1 Filed 08/31/20 Page 3 of 4
r   •   •




            with state election authorities regarding his r egistration to vote, when, as

            EMMANUEL OLAKUNLE ATOYEBI then and there well knew, he had in fact

            voted in the 2016 General Election and communicated orally and in writing

            with state election authorities r egarding his r egistration to vote and voting; in

            violation of Title 18, U nited States Code, Section 1001(a)(2).

                                                        DATED: Augu st 31, 2020

                                                          M»r1Wi?-
                                                        BY: MATTHEW G.T. MARTIN
                                                        United States Attorney




                    ERSON




                                                    4




                     Case 1:20-cr-00347-UA Document 1 Filed 08/31/20 Page 4 of 4
